IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                          Assigned On Briefs August 14, 2012

                 STATE OF TENNESSEE v. LOUIS W. ALFORD

                   Appeal from the Circuit Court for Coffee County
                       No. 24,187 Vanessa A. Jackson, Judge




                No. M2012-00114-CCA-R3-CO - Filed October 2, 2012


Appellant, Louis W. Alford, was convicted of second degree murder in Coffee County in
1990. As a result, Appellant received a forty-year sentence. On direct appeal, this Court
affirmed Appellant’s sentence and conviction. State v. Louis William Alford, No. 01C01-
9110CC00300, 1992 WL 50968, at *5 (Tenn. Crim. App., at Nashville, Mar. 19, 1992),
perm. app. denied, concurring in results only (Tenn. Jun. 15, 1992). In a separate case,
Appellant pled guilty to several charges and received a four-year sentence. This sentence
was ordered to be served consecutively to the second degree murder sentence. On direct
appeal from the burglary conviction, this Court remanded the matter for resentencing because
the judgment form failed to reflect the range of punishment. State v. Louis William Alford,
No. 01-C01-9007CR00170, 1991 WL 4951, at *2 (Tenn. Crim. App., at Nashville, Jan. 24,
1991). On remand, the trial court held a sentencing hearing and sentenced Appellant as a
Range II, multiple offender. Appellant again initiated an appeal, arguing that his five prior
felonies could not be used to enhance his sentence because they pre-dated the Sentencing
Reform Act of 1989. This Court affirmed the sentence on appeal. State v. Louis William
Alford, No. 01C01-9108CC00227, 1992 WL 50963, at *1 (Tenn. Crim. App., at Nashville,
Mar. 19, 1992), perm. app. denied, (Tenn. Jun. 8, 1992). Appellant filed a motion to correct
his sentence in September of 2011, in which he complained about the miscalculation of his
parole date and joinder of his sentences for burglary and second degree murder. The trial
court denied the motion. Appellant filed a motion for reconsideration or, in the alternative,
a notice of appeal. The trial court issued a second order in which it determined that it had
no authority to order the relief sought by Appellant. Appellant filed a notice of appeal. After
a review of the record and applicable authorities, we determine that Appellant does not have
an appeal as of right from the order under Rule 3 of the Tennessee Rules of Appellate
Procedure. Accordingly, the appeal is dismissed.


               Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed.
J ERRY L. S MITH, J., delivered the opinion of the court, in which R OBERT W. W EDEMEYER and
C AMILLE R. M CM ULLEN, JJ., joined.

Louis W. Alford, Pro Se, Forrest City, Arkansas.

Robert E. Cooper, Jr., Attorney General and Reporter; Meredith Devault, Assistant Attorney
General; and C. Michael Layne, District Attorney General, for the appellee, State of
Tennessee.

                                         OPINION


                                          I. FACTS

       In June of 1989, Appellant was indicted by the Coffee County Grand Jury for attempt
to commit theft, burglary, petit larceny, assault, and resisting arrest. In May of 1990,
Appellant pled guilty to attempt to commit theft, burglary, theft of property valued at less
than $500, and resisting arrest. The remaining count was dismissed. From the record, it
appears that Appellant was sentenced to an effective sentence of six years, including a four-
year felony sentence for burglary.

       Appellant appealed the conviction for burglary, insisting on appeal that there was no
indication on the judgment form as to his range of punishment. This Court remanded the
matter for resentencing because the judgment forms failed to reflect the range of punishment.
State v. Louis William Alford, 1991 WL 4951, at *2. On remand, the trial court held a
sentencing hearing and sentenced Appellant as a Range II, multiple offender on the burglary
conviction. Appellant again initiated an appeal, arguing that his five prior felonies could not
be used to enhance his sentence because they pre-dated the Sentencing Reform Act of 1989.
This Court affirmed the four-year sentence on appeal. State v. Louis William Alford, 1992
WL 50963, at *1.

       In March of 1990, Appellant was indicted for the murder of Ray James Woessner in
Manchester, Tennessee. After a jury trial, Appellant was found guilty of second degree
murder and sentenced as a Range II, multiple offender to a sentence of forty years. State v.
Louis William Alford, 1992 WL 50968, at *5. Appellant’s conviction and sentence were
affirmed on direct appeal in March of 1992. Id.

       The record on appeal also contains a Parole Violation Report form from the Tennessee
Board of Probation and Parole. The form indicates that Appellant has a “felony pending” in
a federal indictment for charges related to the manufacture, possession, and distribution of

                                              -2-
methamphetamine and lists his “original conviction” as second degree murder with an
“original sentence” of forty-four years.

         On September 6, 2011, Appellant filed a motion to correct his sentence, in which he
argued that the “court made an error in a judgment imposing a consecutive sentence that had
already been served, which in turn caused the Parole commission to extend the length of
parole expiration by four years.” According to Appellant, he had already “served the
required percentage” of his four-year sentence for burglary and was being processed for
parole when the murder occurred. After a hearing, the trial court denied the motion, stating
that it “had no lawful authority to enter such an order.”

       On January 3, 2012, Appellant filed a notice of appeal.

                                          Analysis

        On appeal, Appellant argues that the Parole Board has “illegally” calculated his
sentence by adding the four-year sentence for burglary onto the forty-year sentence for
second degree murder “a second time” thereby increasing his sentence. He insists that the
trial court improperly denied his motion to correct the sentence. The State contends that
Appellant has no right of appeal under Rule 3 of the Tennessee Rules of Appellate
Procedure.

       Appellant sought to appeal pursuant to Tennessee Rule of Appellate Procedure 3(b).
Parties in criminal cases do not always have an appeal as of right under the Rules of
Appellate Procedure. According to Rule 3(b), a defendant’s ability to appeal as of right is
limited to the following:

       [A]ny judgment of conviction entered by a trial court from which an appeal
       lies to the Supreme Court or Court of Criminal Appeals: (1) on a plea of not
       guilty; and (2) on a plea of guilty or nolo contendere, if the defendant entered
       into a plea agreement but explicitly reserved the right to appeal a certified
       question of law dispositive of the case pursuant to and in compliance with the
       requirements of Rule 37(b)(2)(A) or (D) of the Tennessee Rules of Criminal
       Procedure, or if the defendant seeks review of the sentence and there was no
       plea agreement concerning the sentence, or if the issues presented for review
       were not waived as a matter of law by the plea of guilty or nolo contendere and
       if such issues are apparent from the record of the proceedings already had.
       The defendant may also appeal as of right from an order denying or revoking
       probation, an order of judgment entered pursuant to Rule 3(b), Tennessee



                                             -3-
       Rules of Criminal Procedure, and from a final judgment in a criminal
       contempt, habeas corpus, extradition, or post-conviction proceeding.

Tenn. R. App. P. 3(b). See Moody v. State, 160 S.W.3d 512, 516 (Tenn. 2005) (stating that
Rule 3(b) “does not authorize a direct appeal of a dismissal of a motion to correct an illegal
sentence”). A properly filed petition for the writ of habeas corpus is the appropriate method
for challenging an illegal sentence. Id. Our Supreme Court applied this rationale again in
State v. Lane, 254 S.W.3d 349 (Tenn. 2008), to determine that a defendant had no appeal as
of right from the denial of a motion to modify a condition of probation. See also State v.
Cedric Lamar Moses, No. W2011-01448-CCA-R3-CD, 2011 WL 6916487, at *1 (Tenn.
Crim. App., at Jackson, Dec. 28, 2011); State v. Joseph Michael Harden, No. E2010-02487-
CCA-R3-CD, 2011 WL 6883981, at *1 (Tenn. Crim. App., at Knoxville, Dec. 27, 2011);
State v. Jonathon C. Hood, No. M2009-00661-CCA-R3-PC, 2010 WL 3244877, at *1 (Tenn.
Crim. App., at Nashville, Aug. 18, 2010), perm. app. denied, (Tenn. Nov. 15, 2010).
Looking at the language of Rule 3(b), it does not specifically enumerate that a defendant may
appeal as of right a denial of a motion to correct an illegal sentence. Accordingly, Appellant
does not have an appeal as of right to challenge the trial court’s decision.

                                         Conclusion

       For the foregoing reasons, the appeal is dismissed.


                                           ___________________________________
                                           JERRY L. SMITH, JUDGE




                                             -4-